Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 11, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
  156901(49)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 156901
  v                                                                  COA: 333827
                                                                     Kent CC: 15-009717-FH
  JENNIFER MARIE HAMMERLUND,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief submitted on October
  9, 2018, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 11, 2018

                                                                                Clerk